EXHIBIT B

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 1 of 35

CONVERSION TO EQUITY AGREEMENT

This CONVERSION TO EQUITY AGREEMENT is entered into as of the date stated
below ("Effective Date"), by and between HMC/CAH CONSOLIDATED, INC., a Delaware
corporation (”Seller"), and HEALTH ACQUISITION COMPANY, LLC ("Buyer"). Seller and
Buyer shall sometimes be referred to individually as a "Party" and collectively as the "Parties."

RECITALS

A. Buyer made a loan to Seller, whereby Seller became indebted to Buyer in the
original principal amount of Six Million Dollars ($6,000,000), as evidenced by the Loan
Documents (All capitalized terms used herein that are not otherwise defined in context shall
have the meanings assigned thereto in that certain Loan and Pledge Agreement between the
Parties,)

B. In connection with the Loan, Seller granted to Buyer the right and option to
purchase the Option Interests for Six Million Dollars ($6,000,000) to be paid, in full, by Buyer's
conversion of the Obligations represented by the Loan Documents into Interests equal to eighty
percent (80%) of the total Interests of the Company outstanding on the Exercise Date, as
evidenced by its execution and delivery of this Agreement.

AGREEMENT

NOW, TI-IEREFORE, in consideration of the foregoing recitals and for other good and
valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

l. Def`med 'l"erms. Capitalized terms used in this Cancellation Agreement but not
otherwise defined herein have the meanings given such terms in the Loan Documents.

2. Conversion of Loan. Buyer and Seller hereby agree that the Obligations
evidenced by the Loan Documents are hereby converted into Interests equal to eighty percent
(80%) of the total Interests of the Company outstanding on the Exercise Date, and that the
Obligations are of no further force and effect. Seller hereby acknowledges that Buyer has
returned to Seller the original of the Note.

[Remajnder of page intentionally left blank.]

{33053 / 68339; 751539.2}

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 2 of 35

[N WITNESS WHEREOF, the Parties have executed this Conversion to Equity
Agreement as of this g day of March, 2017.

HMC/CAH CONSOLIDATED, INC._

 

 

Ro}lana Privitera Biondo, Secretary

Conversion to Equity Agreement
{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 3 of 35

.ef“f/‘//‘{W’4

HEA H ACQUISITION COMPANY, LLC

By: V/F/;M

97£¢/5,(/ f cbf( lf£ , Manager

Conversion to Equity Agreement

{33053 / 68339; 751539.2}

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 4 of 35

OPERATING AGREEMENTS CERTIFICATION PAGE

By signing this Operating Certification Page, HEALTH ACQUISITION COMPANY,
LLC ("Assignee") accepts and agrees to be a party to and bound by and perform all the terms and
provisions of the Operating Agreements of the LLCs, to wit:

CAH Acquisition #l LLC, d/b/a Washington County Hospital

CAH Acquisition #2 LLC, d/b/a Oswego Community Hospital

CAH Acquisition #3 LLC, d/b/a Horton Community Hospital

CAH Acquisition #5, LLC, d/b/a l-Iillsboro Community Hospital
CAH Acquisition #6, LLC, d/b/a 1-70 Community Hospital

CAH Acquisition 7 LLC, d/b/a Prague Community Hospital

CAH Acquisition 9 LLC, d/b/a Seiling Community Hospital

CAH Acquisition 10 LLC, d/b/a Yadkin Valley Community Hospital
CAH Acquisition ll LLC, d/b/a Lauderdale Community Hospital
CAH Acquisition 12 LLC, d/b/a Fairfax Community Hospital

CAH Acquisition 16 LLC, d/b/a Haskell County Community Hospital

Assignee hereby agrees to be a Member of each of the LLCS with respect to the Interests
assigned from HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor"), to
Assignee (the "Assigned Interests").

HEALTH ACQUISITION COMPANY, LLC

M AGQM;HMM_ €’//¢ a/, 47’//1’

By: j/; /{//C;/`Z

§ raw-vt f QA ¢'1¢ , Manager

Dated: §§ fig ZZ`Y’

Assignor, in its capacity as the sole Member of each of the LLCs hereby executes this
Operating Agreements Certification Page for the purpose of confirming the assignment of
Assigned Interests from Assignor to Assignee in accordance with the Operating Agreements and
consenting to the admission of Assignee as a Member of each of the LLCs with respect to the
Assigned Interests in accordance with the Operating Agreements.

 

HMC/CAH CONSOLIDATED, INC.

 

 

Rdsana Privitera Biondo, Secretary

Dated: March 2_?, 2017

{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 5 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

For good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units ¢80%1 represented by Certificate(s) No.
(s) N/A inclusive, standing in the name of HMC/CAH CONSOLIDATED,
INC. on the books of CAH Acquisition Company #l LLC (the "Assigned Interests"), including
any and all of Assignor's rights to participate in the management and affairs of the LLCs and to
be and exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of` its business.

[Remainder of page intentionally left blank.]

{33053 / 68339; 751539.2}

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 6 of 35

This Assignment is made and received on this g day of March, 2017.
HMC)' l~I CONSOLIDATED, INC.

 

 

Ro§ana Privitera Biondo, Secretary
"` of “’/‘FW»¢¢

HEAITH ACQUISITION COMPANY, LLC

By: zJ/%M

5!£{/££/ F Wr’ rr€ , Manager

 

CONSENT TO ASSIGNMENT OF MEMBER INTEREST

HMC/CAH CONSOLIDATED, INC., being the sole Member of each of the LLCs,
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company Interests, and agree that the Assignee has become a Member in each
of the LLCs having, to the extent assigned, the rights and the powers of a Member, subject to the
restrictions and liabilities of a Member. This Consent is made and received on this _§Z day of
March, 2017. '

HMC/CAH CONSOLIDATED, INC.

By:
mes Shaffer si enl

Attest: @M M

Résana Privitera Biondo, Secretary

Assignment of` Interests Separate from Certificate

{33053 /68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 7 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

For good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units 180%} represented by Certificate(s)
No. (s) N/A inclusive, standing in the name of HMC/CAH CONSOLIDATED,
INC. on the books of CAH Acquisition Company #2 LLC (the "Assigned Interests"), including
any and all of Assignor's rights to participate in the management and affairs of the LLCs and to
be and exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of its business.

[Remainder of page intentionally left blank.]

{33053 / 68339; 751539.2}

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 8 of 35

This Assignment is made and received on this 2_7 day of March, 2017.

HMC/CAH CONSOLIDATED, INC.

 

 

Attest: W
Ro ana Privitera Biondo, Secretary

¢F Q/J’H
HEA ACQI l ION COMPANY, LLC

By: §//r/%M

item M Manager
CoNsENT To ASSIGNMENT oF MEMBER INTEREST

HMC/CAH CONSOLIDATED, INC., being the sole Member of each of the LLCS,
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company Interests, and agree that the Assignee has become a Member m each
of the LLCs having, to the extent assigned, the rights and the powers of a Member subject to the
restrictions and liabilities of a Member. This Consent is made and received on this 2__? day of
March, 2017.

HMC/CAH CONSOLIDATED, INC.

By: l
ames Shaffer, Pr d nl
Attest: %MSM

Rg{sana Privitera Biondo, Secretary

 

Assignment of Interests Separate from Certificate

{33053 /68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 9 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

For good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units §`80%1 represented by Certificate(s) No.
(s) N/A inclusive, standing in the name of HMC/CAH CONSOLIDATED,
INC. on the books of CAH Acquisition Company #3 LLC (the "Assigned Interests"), including
any and all of Assignor's rights to participate in the management and affairs of the LLCs and to
be and exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of its business.

[Remainder of page intentionally left blank.]

(33053 /68339; 751539.2 }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 10 of 35

This Assignment is made and received on this g day of March, 2017.
HMC/CA/l*l CONSOLIDATED, INC.

a

By:

      

    
 

` es Shaf"fe resi t
Attest: H§JM_§MM
Roéana Privitera Biondo, Secretary
‘ 5” ‘”7"€{1

HEA¢I`H ACQUIS TI COMPANY, LLC
By: 47 f aka

j-{evm f wit fe , Manager
CONSENT T0 ASSIGNMENT OF MEMBER INTEREST

 

HMC/CAH CONSOLIDATED, INC., being the sole Member of each of the LLCs,
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company Interests, and agree that the Assignee has become a Member in each
of the LLCs having, to the extent assigned, the rights and the powers of a Member, subject to the
restrictions and liabilities of a Member. This Consent is made and received on this £‘7_ day of
March, 2017.

HMC/CAH CONSOLIDATED, INC.

'\ x

By:

cs Shaf`fer, P;si m
Attest: (%WWL l §

Ro}iana Privitera Biondo, Secretary

 

Assignment of Interests Separate from Certificate

{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 11 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

For good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units §80%`1 represented by Certificate(s) No.
(s) N/A inclusive, standing in the name of HMC/CAH CONSOLIDATED, INC.
on the books of CAH Acquisition Company #5, LLC (the "Assigned Interests"), including any
and all of Assignor's rights to participate in the management and affairs of the LLCs and to be
and exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of its business.

[Remainder of page intentionally left blank.]

{33053 / 68339; 751539.2 }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 12 of 35

This Assignment is made and received on this Q_ day of March, 2017.

HMC)’CAH CONSOLIDATED, INC.

 

WM\QZ%M

R sana Privitera Biondo, Secretary
515 114me
HEA H ACQUISlTION COMPANY, LLC

By: j/f/`/&U

§g_¢;;/€A/ £ foff EC , Manager
CONSENT TO ASSIGNMENT OF MEMBER INTEREST

HMC/CAH CONSOLIDATED, INC., being the sole Member of each of the LLCs,
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company Interests, and agree that the Assignee has become a Member in each
of the LLCs having, to the extent .assigned, the rights and the powers of a Member, subject to the
restrictions and liabilities of a Member. This Consent is made and received on this 21 day of
March, 2017.

 

 

HMC/CAH CONSOLIDATED, INC.
”\
By:

es Shaf‘fer, 2d n
Attest: %M

Rdsana Privitera Biondo, Secretary

 

Assignment of Interests Separate from Certificate

{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 13 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

For good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units §80%1 represented by Certificate(s) No.
(s) N/A inclusive, standing in the name of HMC/CAH CONSOLIDATED, INC.
on the books of CAI-I Acquisition Company 6, LLC (the "Assigned Interests"), including any and
all of Assignor's rights to participate in the management and affairs of the LLCs and to be and
exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of its business.

Such assignment is subject to a first priority pledge of such membership interests to
holders of certain Shareholders Notes as contemplated in the Option Purchase Agreement.

[Remainder of page intentionally left blank.]

{33053 / 68339; 751539.2 }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 14 of 35

This Assignment is made and received on thiséz day of March, 2017_

HMC/CAH CONSOLIDATED, INC.

 

 

Ro;{ana Privitera Biondo, Secretary

HEA#B Kbb/G§MON coMPANY, LLC

By: z/{‘//LM

j'f£¢/.¢WF mind , Manager

 

CONSENT TO ASSIGNMENT OF MEMBER INTEREST

HMC/CAH CONSOLIDATED, INC., being the sole Member of each of the LLCS,
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company biterests, and agree that the Assignee has become a Member in each
of the LLCs having, to the extent assigned, the rights and the powers of a Member, subject to the
restrictions and liabilities of a Member. This Consent is made and received on this _?_Z day of
March, 2017.

HMC/CAH CONSOLIDATED, INC.

By:

es Shaf`fer: ;` t
Attest: @

Ro$‘ana Privitera Biondo, Secretary

 

Assignment of Interests Separate from Certificate

{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 15 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

For good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, TNC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units §80%1 represented by Certificate(s) No.
(s) N/A inclusive, standing in the name of HMC/CAH CONSOLIDATED, INC.
on the books of CAH Acquisition Company 7, LLC (the "Assigned Interests"), including any and
all of Assignor's rights to participate in the management and affairs of the LLCs and to be and
exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of its business.

[Remainder of page intentionally left blank.]

{33053 /68339; 751539.2}

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 16 of 35

This Assignment is made and received on this gi day of March, 2017.
HMC/CAH CONSOLIDATED, INC.

By: _
ames Shaffer, Pre nt

raw

Rg(sana Privitera Biondo, Secretary
## ?F‘¢¢-r'%é(
HEA H ACQUIS TION COMPANY, LLC

By: §//%N

§\‘ev¢_¥f £. QA .'7'¢ , Manager
CONSENT TO ASSIGNMENT OF MEMBER INTEREST

HMC/CAH CONSOLIDATED, INC., being the sole Member of each of the LLCs,
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company Interests, and agree that the Assignee has become a Member in each
of the LLCs having, to the extent assigned, the rights and the powers of a Member, subject to the
restrictions and liabilities of a Member. This Consent is made and received on this ;7_ day of
March, 2017.

 

HMC:'C H CONSOLIDATED, INC.

 

 

Ros,¢inzi Privitera Biondo, Secretary

Assignment of Interests Separate from Certificate

{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 17 of 35

ASSIGNMENT OF lNTERESTS SEPARATE FROM CERTIFICATE(S)

F or good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units {80%`] represented by Certificate(s)
No. (s) N/A inclusive, standing in the name of HMC/CAH CONSOLIDATED,
INC. on the books of CAH Acquisition Company 9, LLC (the "Assigned Interests"), including
any and all of Assignor's rights to participate in the management and affairs of the LLCs and to
be and exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of its business.

[Remainder of page intentionally left blank.]

{33053 / 68339; 751539.2 }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 18 of 35

This Assignment is made and received on thisZZ day of March, 2017.
HMC/CAH CONSOLIDATED, INC.

By:
ames Shaffer, Pre
Attest: YME ;MM

R ana Privitera Biondo, Secretary

 

HEA¥H’ AC <QU,{I lON COMPANY, LLC

By: §./;<_/%H

§ 71¢ en f wl ;1¢ , Manager

 

CONSENT TO ASSIGNMENT OF MEMBER INTEREST

HMC/CAH CONSOLIDATED, INC., being the sole Member of each of the LLCs,
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company Interests, and agree that the Assignee has become a Member in each
of the LLCs having, to the extent assigned, the rights and the powers of a Member, subject to the
restrictions and liabilities of a Member. This Consent is made and received on this §7_ day of
March, 2017.

HMC/CAH CONSOLIDATED, INC.

By: ,Q"d/’-¢a.» /W`

games Shaffer, Presiden{ f

%M%M

Ro§ana Privitera Biondo, Secretary

 

Assignment of Interests Separate from Certificate

(33053 / 68339,‘ 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 19 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

For good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to U80 units (80%) represented by Certificate(s)
No. (s) N/A inclusive, standing in the name of HMC/CAH CONSOLIDATED,
lNC. on the books of CAH Acquisition Company 10, LLC (the "Assigned Interests"), including
any and all of Assignor's rights to participate in the management and affairs of the LLCs and to
be and exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of its business.

[Remainder of page intentionally left blank.]

{33053 / 68339; 751539.2 }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 20 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

F or good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units §80%1 represented by Certificate(s) No.
(s) N/A inclusive, standing in the name of HMC/CAH CONSOLIDATED, INC.
on the books of CAH Acquisition Company 11, LLC (the "Assigned Interests"), including any
and all of Assignor's rights to participate in the management and affairs of the LLCs and to be
and exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of its business

[Remainder of page intentionally left blank.]

[33053 / 68339; 751539.2 }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 21 of 35

This Assignment is made and received on this a day of March, 2017.
HMC/CAH CONSOLIDATED, INC.

 

 

Ro(ana Privi era Biondo, Secretary
9F “'/FW
HEA H ACQ lSI'I`lON COMPANY, LLC

By: ZF/A'&-
§`1¢1€" 15 M iii , Manager
CONSENT TO ASSIGNMENT OF MEMBER INTEREST

HMC/CAH CONSOLIDATED, INC., being the sole Member of each of the LLCs,
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company lnterests, and agree that the Assignee has become a Member in each
of the LLCs having, to the extent assigned, the rights and the powers of a Member, subject to the
restrictions and liabilities of a Member. This Consent is made and received on this gi day of

March, 2017.
HMC!CA __ CONSOLIDATED, INC.

By: c‘¢'/ané,
Oafnes Sha si n

Attest: C%dM

Rbsana Privitera Biondo, Secretary

 

Assignment of Interests Separate from Certificate

{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 22 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

For good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, fNC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units 180%1 represented by Certificate(s) No.
(s) N!A inclusive, standing in the name of HMC/CAH CONSOLIDATED, INC.
on the books of CAH Acquisition Company 12, LLC (the "Assigned Interests"), including any
and all of Assignor's rights to participate in the management and affairs of the LLCs and to be
and exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs of the LLC and the conduct of its business.

[Remainder of page intentionally left blank.]

{33053 / 68339; 751539.2}

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 23 of 35

This Assignment is made and received on this _Z_‘i day of March, 2017.
CONSOLIDATED, INC.

   
 
 

Attest: %?M` %M

Rq¢.(ana Privitera Biondo,'Secretary
¢i’ "“’/ § 'i
HEA i-i AC SITION COMPANY, LLC
§‘fevew f Qa'zje= , Manager
CONSENT TO ASSIGNMENT OF MEMBER INTEREST

HMC/CAH CONSOLIDATED, INC., being the sole Member of each of the LLCs,
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company lnterests, and agree that the Assignee has become a Member in each
of the LLCs having, to the extent assigned, the rights and the powers of a Member, subject to the
restrictions and liabilities of a Member. This Consent is made and received on thisgl day of
March, 2017.

HMC:'CAH CONSOLIDATED, lNC.

By:

es Shati`er, 'd
Anesi= !WM@Z;M

Ro ana Privitera Biondo, Secretary

Assignment of Interests Separate from Certificate

{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 24 of 35

ASSIGNMENT OF INTERESTS SEPARATE FROM CERTIFICATE(S)

For good and valuable consideration, the receipt and adequacy of which is acknowledged,
HMC/CAH CONSOLIDATED, INC., a Delaware corporation ("Assignor") assigns, conveys and
transfers all of right, title, and interest in and to 80 units (80%} represented by Certificate(s)
No. (s) N/A inclusive, standing in the name of HMC/CAH
CONSOLIDATED, INC. on the books of CAH Acquisition Company 16, LLC (the "Assigned
lnterests"), including any and all of Assignor's rights to participate in the management and affairs
of the LLCs and to be and exercise any rights of a Member.

Assignee hereby accepts such assignment, conveyance and transfer, and agrees to be
bound by and to hold such Assigned Interests subject to the terms and conditions of the
Operating Agreements as to the affairs cf the LLC and the conduct of its business.

[Remainder of page intentionally left blank.]

{33053 / 68339; 751539.2 }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 25 of 35

This Assignment is made and received on this _Zi day of March, 2017.

HMC/CAH CONSOLIDATED, INC.

 

At[e st; @%M

R sana Privitera Biondo, Secretary

HEA%;I K(:,égig¥l`lON COMPANY, LLC

By: jj/c%%

front F M,' fe , Manager

 

CONSENT TO ASSIGNMENT OF MEMBER INTEREST

HMC)"CAH CONSOLIDATED, INC., being the sole Member of each of the I.I.CS_.
consents to the transfer, and assignment of the Interests made by the above Assignment of
Limited Liability Company lnterests, and agree that the Assignee has become a Member in each
of the LLCs having, to the extent assigned, the rights and the powers of a Member, subject to the
restrictions and liabilities of a Member. This Consent is made and received on this § clay of
March, 2017.

HMC!CAKH CONSOLIDATED, INC.

 

 

Ro§ana Privitera Biondo, Secretary

Assignment of Interests Separate from Certificate

{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 26 of 35

ASSIGNMENT OF STOCK SEPARATE FROM CERTIFICATE(S)

For Value Received, HMC/CAI_-I CONSOLIDATED, INC. does hereby sell, assign and
transfer to HEALTH ACQUISITION COMPANY, LLC 800 shares of the Stock of CAH
Acquisition Company #4, Inc., an Oklahoma corporation ("Corporation") represented by
Certificate(s) No. 4, standing in the name of HMC/CAH CONSOLIDATED, INC. on the books
of the Corporation.

HMC/CAH CONSOLIDATED, INC. does hereby irrevocably constitute and appoint
HEALTH ACQUISITION COMPANY, LLC attorney to transfer the said Stock on the books of
the Corporation, with full power of substitution in the premises.

Such assignment is subject to a first priority pledge of such stock to Sun Finance, Inc. and
to a second priority pledge of such stock to the holders of Larry Arthur Secured Claim,
DFP, LLC Secured Claim, CAROJOTO Unsecured Claim, Fidelity Security Life Insurance Co.

Secured Claim, Rosalia Hall Secured Claim, Richard Jones Secured Claim, and Sun Finance
Secured Claim.

[Remainder of page intentionally left blank.]

{33053 / 68339; 751539.2}

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 27 of 35

HMC/CAH CONSOLIDATED, INC.

 
   

ames Shaffer
Attest: (%M@%:M

Rc,{ cfsana Privitera Biondo, Secretary

 

Daied as of this 51 day of March, 2017.

Assignment of Stock Separate from Certification
{33053 / 68339; 751539. }

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 28 of 35

AFFIDAVIT
State of West Virginia
County of Kanawha

BE IT KNOWN THAT on this 29th day or March, 2017, before me, the undersigned Notary
Public, appeared Steven F. White (the Affiant), in his capacity as the Manager of Health Acquisition
Company LLC, a West Virginia limited liability company, who, upon being duly swom, stated on his
oath as follows:

1. On December 17, 2013, HMC/CAH Consolidated, [nc. executed and dellvered, as maker
(“Maker”), a promissory note payable to Health Acquisition Company LLC having an initial principal
indebtedness of $6,000,000 (collectively, the Original Note),

2. Health Acquisition Company LLC lost possession of the Original Note, neither as result
ofa transfer nor a lawful seizure.

3. Health Acquisition Company LLC cannot reasonably obtain possession of the Original
Note because the whereabouts of those instruments cannot be determined.

4. The Affiant has made a due and diligent search for the lost Original Note.

5. A true and correct copy of the Original Note is attached hereto as Exhibit A.

6. Health Acquisition Company LLC agrees to deliver the original Note to Maker if located.
7 Health Acquisition Company LLC warrants and represents that it has not endorsed,

negotiated, transferred or conveyed the Note or otherwise disposed of any interest in the Note and agrees to
indemnify Maker against any claim made by a third party against Maker for payment on the original Note.

§,e~%lf

Steven F. White

8. Further, the affiant sayeth naught.

 

754
swoRN To AND suBscRiBED BEFORE ME, this ihs§_?_ day of March, 2017.

l , .
y signature and official se !.

      

i OTA Y PUBLIC
OFFICIAL SEAL
rioer Puauc

My Commission Expires: " ,_ tr _ 1-‘ STAT! OF WEBT WRG\N|A

.1 F-
MAR$\ s. erFHANle n. onEEN
* ‘~:~f;? ‘ eeoc MAmrLANo AvENue
M %._,___ __,.\:.’» must wv arms

m Commhoton Explm Jun. 8. 2024

 

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 29 of 35

EXHIB|T

l A

PRoMisson NorE
u.s. $6,000,000 oecemberll, 2013

1. Debtgr'§ Promise to Pey. FOR VALUE RECEIVED, the undersigned, HMC.~‘CAH
CONSOL|DATED, lNC. a Delaware corporationl having its principal office et 1100 Main Streetl
Suite 2350, Kansas Clty, Mlssouri 64105 (together with its successors and essigns, the
"Debtor”), promises to pay to the order of HEALTH ACQU|SITION COMPAN`(, LLCl a West
virginia limited iiabiiiiy'company. having an once si P.o. sex 18387, 332 e“‘ Avenue, s.
Charleston, WV 25303 (together with its successors end assigns and any subsequent holder
of this Note, the "Lencler”), or such other place ss Lender from time to time may designate. the
principal sum of SlX MILL|ON DOLLARS ($6,000.000), together with interest at the tlxed rate of
seven (7%) percent per annum ("lriterest") from the date hereof on unpaid principal and on
unpaid interest until pald, in full with principal and interest payable to be paid in accordance with
the terms of this Note and the Loan Agreement

2. Definitions. Al| capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Loan and Pled¢e Agreement dated as of the date hereof
between the Credit Panies and Lender (“Loan Agreement").

3. Security. This Note and the Ob|igations are secured by, among other things. the
Loan Agreement which constitutes a first lien upon and security Interests in Debtor's right, title,
and interest in and to Pledged Coiletera|.

4. Principel Pavment at Maturitv; No right to Prgp;a_y. The entire unpaid
principal amount of this Note shall be due and payable on the Maturity Date, Without the
prior written consent of Lender, Debtor shall not have any right to prepay the principal
amount of this Note prior to the Maturity Date.

5. Payment of interest Debtor shall pay to Lender principa|, interest and other fees
and charges as follows:

(a) |nterest on the unpaid principal amount of this Note shall be (i) payable monthly
in arrears commencing on the first day of March 1, 2014. and on the first _day of
each month thereafter until March 1, 2024 (the "Matur`rty Date") and (ii)
calculated on the basis of a 360 day year and the actual number of days eiapsecl;
provided that if for any reason the payment of interest due to Note
Acquisition from any of the Credit Parties is deferred, then Lender shall
defer its right to receive interest payments on the Loan, on an equal basis
and for the same period of time.

(b) |nterest not paid when due (without giving effect to any grace or notice per|od or

cure right contained herein or in any other Loan Documerit) shall accrue like
|nterest as principal and shall be immediater payable.

Case 4:18-cV-00601-NKL Document 57-2 Filed 03/14/19 Page 30 of 35

(c) All agreements between the Credit Parties and Lender are expressly limited, so
that in no event or contingency whether because of the advancement of the
Loan. acceleration of maturity of the unpaid principal balance, or otherwise, shall
the amount paid or agreed to be paid to Lender for the use, forbearance. or
retention of the money to be advanced under this Note exceed the highest lawful
rate permissible under applicable usury laws. lf, under any circumstances
fulfillment of any provision of the Loan Documents or any other agreement
pertaining to this Note, after timely performance of such provision is duel shall
involve exceeding the limit of interest validity prescribed by law that a court of
competent jurisdiction deems applicable. then, ipso facto. the obligations to be
fulfilled shall be reduced to the limit of such validity. if under any circumstancesl
Lender shall ever receive as interest an amount that exceeds the highest lawful
rate, the amount that would be excessive interest shall be applied to reduce the
unpaid principal balance under this Note and not to pay interest or, if such
excessive interest exceeds the unpaid principal balance under this Note, such
excess shall be refunded to Debtor. This provision shall control every other
provision of the Loan documents or any other agreements between the Credit
Parties and Lender.

6. Method of Mal<lng Paymentsl All payments of interest, principal and fees shall
be made in lawful money of the United Sl:ates in immediately available funds, without
counterclaim or setoff and free and clear of, and without any deduction or withholding forl any
taxes or other payments by wire transfer to Lender to such account as Lender shall from time to
time designate Payments shall be credited on the Business Day on which immediately
available funds are received prior to 3100 P.M. Central Standard Time. Payments received after
3100 P.M. Centra| Standard Time shall be credited to the Loan on the next Business Day.
Payments which are by check, which Lender may at its option accept or reject, or which are not
in the form of immediately available funds shall not be credited to the Loan until such funds
become immediately available to Lender, and. with respect to payments by check, such credit
shall be provisional until the item is finally paid by the payor bank.

7. Apgligation ot Payments Except to the extent otherwise required by law or by
the express terms of any Loan Document, Lender shall apply and credit funds received by
Lender pursuant to this Note or any other Loan Document in such manner and order of priority
as Lender shall determine iri Lender's sets discretion; provided, however, that in the absence of
any contrary determination by Lender, such funds shall be applied and credited (a) f_i_r_sj, to pay,
or reimburse Lender for amounts advanced by Lender (other than principal of the Loan
evidenced by this Note) pursuant to any provision of the Loan Documents (including without
limitation those fees. charges, costs and expenses described in Section 8 and Section 9),
(b) seggnd. to pay any Late Charges due under this Note or any other Loan Document. (c) m,
to pay any other sums due under the Loan Documents, excluding interest earned or accrued
under this Note and principall (d) M, to pay any interest earned or accrued under this Note
and (f) fm, to pay principal outstanding under this Note.

_ 8. Billings. Lender may submit monthly billings reflecting payments due. Neither
the failure of Lender to submit a bili, nor any error in any such bill shall excuse Debtor from the
obligation to make full payment of all Debtor's payment obligations when due.

9. Default Bate. From and after any Event of Default, any unpaid principai, accrued
interest, Late Charges and other amounts payable under this Note or any other Loan Document

Case 4:18-cv-00601-NKL Document 57-2 Filed 03/14/19 Page 31 of 35

shall bear interest at a per annum rate equal to the lesser of nine (9%) percent, or the maximum
rate of interest which may be collected from Debtor under applicable law.

10. Late Charge§. if any payment under this Note (whether of fees, interest or
principal (due on the Maturity Date or upon any acceleration of this Note) is not paid within five
(5) Business Days of the date on which the payment is due, Debtor shall pay to Lender in
addition to the delinquent payment and without any requirement of notice or demand by Lender
except as may be imposed by law, a charge equal to five (5%) percent of the amount of the
delinquent payment ("Late Chaige'). Late Charges are (a) payable in addition to, and not in
limitation of, the Default Rate, (b) intended to compensate Lender for administrative and
processing costs incident to late paymentsl (c) not interest, and (d) not subject tc refund or
rebate or credit against any other amount due. Debtor expressly acknowledges and agrees that
this Late Charges provision is reasonable under the circumstances existing on the date of this
Note, which it would be extremely difficult and impractical to fix Lender’s actual damages arising
cut of any late payment and that the Late Charge shall be presumed to be the actual amount of
such damages incurred by Lender. in addition, in the event that any loan payment check
tendered by Debtor to Lender is not honored upon presentment for demand, Debtor shall pay to
Lender upon demand an amount equal to Twenty-Flve Dollars ($25.00). No provision in this
Note (including the provisions for Late Charges and for additional interest on any amounts
remaining unpaid after the Maturity Date) shall be construed as in any way excusing Debtor
from its_ obligation to make each payment under this Note promptly when due.

'11. Event of Default. Any of the following shall constitute an “Event of Defauit" under
this Note: (a) except as provided in the following sentencel any payment under this Note
(whether of principal or interest or both) is not paid on or before the date that it is due
(irrespective of whether Debtor has received any notice of such nonpayment), or (b) any
covenant or obligation made or undertaken for the benefit of Lender in the Loan Documents is
not fully performed within the time required by the terms thereof. or (c) the occurrence of any
other Event of Default (as such term is defined in any of the Loan Documents). if a regularly
scheduled monthly installment of interest, or the principal amount payable on the Maturity Datel
that is due and payable on the first day of the month. is paid on or before the fifth (5"‘) Business
Day of the month in which it is due, it shall not constitute an Event of Default. Upon an Event of
Defaultl Lender may elect, without any further notice or demand to Debtor, to declare all
principal and accrued but unpaid interest under this Note immediately due and payabie. Any
failure of Lender to make such election following an Event of Default shall not constitute a
waiver of Lender's right to make the election in the event of any subsequent Event of Default.

12. f il 'on and Enforcement. Debtor and all endorsers jointly and
severally promise to pay (a) all reasonable attorneys' fees and other costs and expenses of any
nature incurred by Lender in connection with this Note or the enforcement of Lenders rights and
remedies under the other Loan Documents, including reasonable attorneys' fees incurred by
Lender for legal advice concerning Lender’s rights and remedies (whether or not an Event of
Default in fact occurs, and whether or not any remedies are in fact axercised), (b) all reasonable
attorneys' fees, as determined by the couit, and all other costs, expenses and fees incurred by
Lender in connection with any suit or proceeding instituted to collect this Note or to enforce
Lender’s rights and remedies under the Loan Documentsl whether or not such suit or
proceeding is prosecuted to judgment or conclusion; (c) all reasonable attorneys' fees and other
costs and expenses incurred by Lender in connection with any bankruptcy, insolvency or
reorganization proceeding or receivership involving Debtor or any affiliate of Debtor, including
any guarantor, and including ali reasonable attorneys' fees incurred in making any appearances
in any such proceeding or in seeking relief from any stay or injunction issued in or arising out of

3

Case 4:18-cv-00601-NKL Document 57-2 Filed 03/14/19 Page 32 of 35

any such prooeeding; and (d) ali reasonable attorneys' fees and other costs and expenses
incurred in any appellate proceedings and any post-judgment proceedings to collect or enforce
the judgment

13. Offsets. No indebtedness evidenced by this Note shall be deemed to have been
offset or shall be offset or compensated by all or part of any claiml cause of actionl counterclaim
or cross-claiml whether liquidated or unliquidated which Debtor now or hereafter may have or
may claim to have against Lender. This Note and the other Loan Documents are not subject to
any right of rescissionl set-off, abatement diminutionl counterclaim or defense as against
Lender, includingl without iimitation, any holder of this Note or other assignee of Lender,
including the defense of usury, and the operation of any of the terms of the Loan. or the
exercise of any right thereunderl will not render the Loan unenforceable. in whole or in part, or
subject to any right of rescissionl set-offl abatement, diminution, counterclaim or defense,
including the defense of usury and whether or not such rescission, set-offl abatement,
diminutionl counterclaim or other defense arises out of or relates to the Loan Documents or any
agreement between Debtor on the one hand or Lender or any affiliate of Lender on the other
hand.

14. Certain Waivgrs. Debtor and all endorsers jointly and severally waive diligence,
grace, demand, presentment for payment, exhibition of this Note, protest, notice of protest,
notice of dlshonor, notice of demand, notice of nonpayment and any and all exemption rights
against the indebtedness evidenced by this Notel and agree to any and all extensions or
renewals from time to time without notice and to any partial payments of this Note made before
or after maturity and that no such extension. renewal or partial payment shall release any one or
ali of them from the obligation of payment of this Note or any installment of this Note, and
consent to offsets of any sums owed to any one or all of them by Lender at any time.

15. Lgssl Theft Dggruction or Mutilatiog g Note. in the event of the loss, theft or

destruction of this Note. upon Debtor's receipt of a reasonably satisfactory indemnification
agreement executed in favor of Debtor by the Person who held this Note immediately prior to its
loss, theft or destn,iction, or in the event of the mutilation of this Notel upon Lender’s surrender
to Debtor of the mutilated Note, Debtor shall execute and deliver to such party or Lender, as the
case may be, a new promissory note in form and content identical to this Note in lieu of the lost,
stolen, destroyed or mutilated Note.

16. Notices. The provisions of the Loan Agreement oonceming the giving and
receipt of notices shall apply to any notice or other communication given under this Note.

17_. Construction of Ngte. Captions in this Note are included solely for convenience
and are not to be referred to in construing or interpreting this Note. Defined terms may be used
in the singular or the plural. as the context requires All references to time of day mean the then
applicable time in Kansas City, Missouri, unless otherwise expressly provided. Each reference
in this Note to a particular section is a reference to a section of this Note unless otherwise
expressly indicated The words “include," “includes" and "including” are deemed to be followed
by the phrase l‘without iimitation". Unless the context in which it is used otherwise clearly
requires, the word "or" has the inclusive meaning represented by the phrase “and/oi". Uniess
the context in which it is used othenivise clearly requires, all references to days, weeks and
months mean calendar days, weeks and months. if any portion of this Note is declared lnvalid,
illegal or unenforceable by any court of competent jurisdictionl such portion shall be deemed
severed from this Note and the remaining portions shall continue in full force and effect Time is
strictly of the essence of each and ever provision of this Note.

4

Case 4:18-cv-00601-NKL Document 57-2 Filed 03/14/19 Page 33 of 35

18. Paymsnt on Business Days. |f any day on which a payment is due under this
Note or any of the Loan Documents is not a Business Day, then the payment shall be due on
the next day following which is a Business Day.

19. B§§grds of Payment. The records of Lender shall be prima facie evidence of the
amount owing on this Note.

20. No Egrjnershig. Debtor acknowledges and agrees that the provisions of this
Note or any other Loan Documents shall not create a partnership or joint venture between the
Credit Parties and Lender. Accordinglyl nothing contained in this Note or the other Loan
Documents shall obligate or be deemed to obligate Lender to pay any costs. fees or expenses
of the Credit Parties. or to reimburse them for any such costs or otherwise in addition, nothing
in this Note or the other Loan Documents shall be deemed to imply that Lender has the right to
control or review the Credit’s Parties' operation of any business or businesses owned or
operated by them.

21. GOVERN|NG L.AW. THE PART|ES HERETO AGREE THAT THE
VAL|D|TY, lNTERPRETATlON, ENFORCEMENT AND EFFECT OF TH|S
PROM|SSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED lN
ACCORDANCE WlTH, THE LAWS OF THE STATE OF DELAWARE.

22. WANER OF JURY TRIAL. THE PART|ES HEREBY WA|VE ANY
RlGHT THAT THEY MAY HAVE TO A TR|AL BY JURY ON ANY CLA|M,
COUNTERCLA|M, SETOFF, DEMAND, ACT|ON OR CAUSE OF ACT|ON (A)
AR|S|NG OUT OF OR lN ANY WAY RELATED TO TH|S PROM|SSORY NOTE, OR
(B) lN ANY WAY CONNECTED WlTH OR PERTA|NING OR RELATED TO OR
iNC|DENTAL TO ANY DEAL|NGS OF LENDER AND!OR THE PART|ES WlTH
RESPECT TO THE LOAN OR lN CONNECT|ON WlTH TH|S PROM|SSORY NOTE,
OR THE EXERC|SE OF ElTHER PARTY’S RlGHTS AND REMED|ES UNDER
THEREUNDER OR OTHERW|SE, OR THE CONDUCT OR THE RELAT|ONSH|P OF
THE PART|ES HERETO, lN ALL OF THE FOREGO|NG CASES WHETHER NOW
EX|STING OR HEREAFTER AR|S|NG AND WHETHER SOUND|NG lN CONTRACT,
TORT OR OTHERW|SE.

IN W|TNESS WHEREOF, Debtor has caused this Promissory Note to be executed and
delivered as of the date and year first above written.

[S!NGNAUTE PAGE FOLLOWS]

Case 4:18-cv-00601-NKL Document 57-2 Filed 03/14/19 Page 34 of 35

srcNAruRE PAGE To PRoruussoRY No'rE
mAc)E ev HMc/cAH consoi.oiATeo, iNc. AND HEALTH Acquisition coMPANv, LLc
oATEo oEcEMBER ]_2, 2013

HMCICAH CONSOL|DATED, INC.

“W

Gordon L§i"i'sford. vice President

Y
Attest: Q?L AWW
§r`tnShafFer,Ass' £(ntSecretary

B :

 

Case 4:18-cv-00601-NKL Document 57-2 Filed 03/14/19 Page 35 of 35

